            Case 2:19-cv-02024-AC Document 15 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH GARVIN,                                    No. 2:19-cv-2024 AC P
12                        Plaintiff,
13             v.                                        ORDER
14    MULE CREEK STATE PRISON,
15                        Defendant.
16

17            Plaintiff filed a second motion for a sixty-day extension of time to file an amended

18   complaint. In granting plaintiff’s previous motion for an extension of time, the court cautioned

19   that no further extensions would be granted absent a showing of extraordinary circumstances.

20   ECF No. 12. Plaintiff alleges that he has been isolated and the law library has been closed for

21   over forty-two days because of a COVID outbreak, leaving him unable to conduct necessary

22   research. Id. at 1. He also states that he is currently in isolation for fourteen days because he was

23   just returned to the prison from an outside hospital. Id. at 1-2. Good cause appearing, plaintiff’s

24   motion for an extension of time will be granted. However, no further extensions will be granted.

25   Plaintiff is advised that in amending his complaint he does not need to cite to any case law and

26   should instead focus on explaining what each defendant did or did not do that he believes violated

27   his constitutional rights.

28   ////
        Case 2:19-cv-02024-AC Document 15 Filed 07/29/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s motion for an extension of time, ECF No. 14, is GRANTED.
 3          2. Within sixty days from the service of this order, plaintiff may file an amended
 4   complaint. Failure to file an amended complaint will result in a recommendation that this action
 5   be dismissed.
 6   DATED: July 29, 2021
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
